Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-28-21 and 2-18-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9 are rejected under 35 USC 102(a)(2) as being anticipated by Ocher et al. (hereinafter “Ocher”, US Patent Publication 20210097395 A1).
As per claim 1, Ocher discloses A method of training a neural network model, the method comprising: 
Receiving, at a slave device, first configuration data for the neural network model from a master device, the master device being remote from the slave device, the master device 

Instantiating, at the slave device, a second version of the neural network model using the first configuration data (paragraphs [0040, 0042, 0050], Client (slave) generates predictions and feedback using the neural network model by accessing data stores. The feedback is used to create an updated neural network model (second version); 

Training, at the slave device, the second version of the neural network model using data from a first data source, the first data source being inaccessible by the master device (paragraphs [0019, 0033, 0050]); 

Receiving, at the master device, second configuration data for the neural network model, from the slave device, based on the trained second version of the neural network model, wherein the master device is configured to use the second configuration data to update parameters for the first version of the neural network model (paragraphs [0050, 0055-56], The client (slave) executes an updated version of the neural model that has been trained.  The feedback from that execution is transmitted to the server (master) to create another updated version).  

As per claim 2, Ocher discloses The method of claim 1 further comprising: 

instantiating, at the slave device, the first version of the neural network as a teacher model (paragraph [0050]); 
using, at the slave device, the teacher model to train the student model (paragraphs [0042, 0050]); 
generating the second configuration data to include parameters for the trained student model (paragraphs [0055-56]).  

As per claim 5, Ocher discloses The method of claim 1, wherein the first configuration data includes parameters for the first version of the neural network model and further comprising: 
instantiating, using the parameters for the first version of the neural network model, the second version of the neural network that includes a trainable copy of the first version of the neural network model (paragraphs [0019, 0033, 0050]); 
generating, during the training, gradient data that is included in the second configuration data (paragraph [0050]).  

As per claim 6, Ocher discloses The method of claim 1 further comprising: 
loading, at the slave device, a binary executable (paragraphs [0027], 0037); 
executing, using at least one processor of the slave device, the binary executable to implement at least the instantiating, training and outputting steps (paragraph [0057]).  



As per claim 8, Ocher discloses A slave device comprising: 
A storage device to store parameter data for a second version of a neural network model (paragraphs [0044, 0046]); 
Memory to store computer program code configured to implement a distributed training operation (paragraphs [0046, 0048]); 

A network interface to communicate data with a master device, the master device being remote from the slave device and the master device including a first version of the neural network model (paragraphs [0059, 0061, 0065], Client (slave) receives a version of the neural network model from the server (master).  The model includes neurons (configurations) that causes an output to be produced); 

A storage interface to communicate with a first data source, the first data source being inaccessible by the master device (paragraphs [0044, 0046, 0048]); 

At least one processor configured to execute the computer program code stored in memory to: 

Receive, via the network interface, first configuration data for the neural network model from the master device (paragraphs [0059, 0061, 0065], Client (slave) receives a version of the neural network model from the server (master).  The model includes neurons (configurations) that causes an output to be produced); 

Instantiate the second version of the neural network model using the first configuration data (paragraphs [0040, 0042, 0050], Client (slave) generates predictions and feedback using the neural network model by accessing data stores. The feedback is used to create an updated neural network model (second version); 

Perform a training operation to train the second version of the neural network model using data from the first data source obtained via the storage interface (paragraphs [0019, 0033, 0050]); 

Update the parameter data in the storage device based on the training operation (paragraphs [0033, 0038]); 

Output, via the network interface, second configuration data for the neural network model based on data resulting from the training operation, wherein the second configuration data is used to update parameter data for the first version of the neural network model (paragraphs [0050, 0055-56], The client (slave) executes an updated version of the neural model that has been trained.  The feedback from that execution is transmitted to the server (master) to create another updated version).  

As per claim 9, Ocher discloses A non-transitory computer-readable storage medium storing instructions, which when executed by at least one processor, that cause the at least one processor to: 
Receive first configuration data for a neural network model from a remote master device, the first configuration data being based on a first version of the neural network model (paragraphs [0059, 0061, 0065], Client (slave) receives a version of the neural network model from the server (master).  The model includes neurons (configurations) that causes an output to be produced); 

Instantiate a second version of the neural network model using the first configuration data (paragraphs [0040, 0042, 0050], Client (slave) generates predictions and feedback using the neural network model by accessing data stores. The feedback is used to create an updated neural network model (second version); 

Perform a training operation to train the second version of the neural network model using data from a first data source, the first data source being inaccessible by the remote master device (paragraphs [0019, 0033, 0050]); 

Output second configuration data for the neural network model based on data resulting from the training operation, wherein the master device uses the second configuration data to update parameter data for the first version of the neural network model (paragraphs [0050, 0055-56], The client (slave) executes an updated version of the neural model that has been trained.  The feedback from that execution is transmitted to the server (master) to create another updated version).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 25, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457